Examiner’s Comments
Claims 50-59, 65-68, 72-74, 80-86, 90, and 92 are hereby rejoined. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to the claims filed on 02 February 2021 contemplate a specific source for the ultra-firm flesh trait. The claims further recite the specific polymorphic allele(s) for the ultra-firm flesh trait. The combination of these two elements is deemed to sufficient to describe and reasonably enable the claimed subject matter. Accordingly, the rejections made under 35 U.S.C. 112 have been withdrawn. Applicant’s response filed on 02 February 2021 was also deemed sufficient to overcome the remaining grounds of rejection presented in the Office Action mailed on 02 October 2020. 
Claims 50-59, 65-68, 72-74, 80-86, 90, and 92 are free of the prior art, give the failure of the prior art, to teach or suggest a watermelon plant comprising the polymorphic allele(s) and the required flesh-firmness/Brix phenotype. The closest prior art made of record is Sandlin (Genetic Mapping in Citrullus lanatus, Thesis, University of Georgia, December 2010).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 50-62, 64-68, 72-74, and 80-92 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE A VISONE whose telephone number is (571)270-1047.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE A VISONE/Primary Examiner, Art Unit 1663